Citation Nr: 1719197	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  09-32 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.  

2.  Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON  APPEAL

The Veteran





ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from September 1973 to March 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas, that denied service connection for bilateral hearing loss.  

In December 2009, the Veteran testified at a hearing before a decision review officer.  In October 2010, he presented sworn testimony during a personal hearing in Wichita, Kansas, which was chaired by the undersigned.  Transcripts of both hearings have been associated with the Veteran's VA claims file.  

In Board decisions dated April 2011, April 2014, December 2014, and March 2016, the claim was remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denials in a December 2015 Supplemental Statement of the Case.  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's left ear hearing loss was incurred in or is otherwise related to noise exposure in service.

2.  The Veteran's right ear hearing loss existed prior to his period of active service and was aggravated by such service  
CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have been met. 38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2016).

2.  The criteria for service connection for a right ear hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the present appeal, the Veteran contends that he developed bilateral hearing loss due to exposure to acoustic trauma during active service.  At his October 2010 hearing, he testified that during basic training, he was flown from Dallas to Kansas City and then to San Antonio, during which time, he was exposed to engine noises and loud sounds associated with the flight he was on.  He attributes his hearing loss to this exposure, and maintains that he has continued experiencing hearing problems since this in-service incident.  See October 2010 Hearing Transcript.  In considering the evidence of record, the Board concludes that the Veteran is entitled to service connection for both his right ear and left ear hearing loss.  Because the Board is granting the benefits sought, a discussion as to whether VA met its duties to notify and assist the Veteran with his claim is not necessary at this time.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016). "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 
Sensorineural hearing loss may be presumed to have been incurred in service if it manifests to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

A Veteran is presumed to be sound upon entrance into service except for disorders noted at entrance into service.  38 U.S.C.A. § 1111 (West 2014).  Only those disorders that are noted on an examination report at the time of entrance into service are considered to have been "noted."  38 C.F.R. § 3.304 (b).  For conditions not so noted, the presumption of soundness may be rebutted by clear and unmistakable evidence that the disorder preexisted service and clear and unmistakable evidence that the disorder was not aggravated by service.  The clear and unmistakable evidence standard is an onerous one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Atkins v. Derwinski, 1 Vet. App. 228, 232 (1991)). 

A presumption of soundness analysis is appropriate only when the claimed disorder manifested during active service.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012).  If the presumption of soundness is not rebutted, or does not apply, then an aggravation claim is not for consideration but a claim of entitlement to service connection is for consideration.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A hearing loss disability is defined for VA compensation purposes with regard to audiological testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2016).  VA considers impaired hearing to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

Review of the Veteran's service treatment records reflect that the Veteran had signs of hearing loss at his enlistment examination.  Specifically, the August 1973 medical examination report reflected a 45 decibel loss at 4000 Hertz in the right ear and a 25 decibel loss in the left ear.  In the Summary of Defects and Diagnoses section, the medical examiner appears to have noted that the Veteran had defective hearing.  In addition, the Veteran had a hearing loss profile of 'H2' at the time of his enlistment examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  The remainder of the service treatment records is negative for any complaints of, or treatment for hearing problems, and if the Veteran underwent an audiological evaluation at his separation examination, the report of this evaluation is not associated with the Veteran's claims file.  

The post-service VA treatment records reflect that the Veteran began receiving treatment for myriad of health problems at the Wichita VA Medical Center (VAMC) in 1996.  These records, along with VA treatment records issued from Eastern Kansas VA Healthcare System, reflect the Veteran's complaints of hearing problems during treatment visits dated in January 2001, June 2003 and January 2008.  

As noted above, during his hearing, the Veteran testified that he had been exposed to acoustic trauma while flying aboard a jet airplane that was traveling towards the location of his basic training.  The Veteran contends that he had exposure to extreme noises and sounds produced by the jet engine during this flight, and he was not provided with any form of hearing protection while on this flight. The Veteran further contends that his hearing problems have continued since this in-service incident, and since his separation from service.  See October 2010 Hearing, pp. 4-8.   

The Veteran was afforded a VA audiological examination in July 2011, at which time, he provided his military and medical history, and specifically contended that the cause of his hearing loss was "strictly due to the 'jet plane flight' he took from Kansas City, where he had his enlistment physical examination, to [his] basic training in San Antonio."  Measured puretone values at 500, 1000, 2000, 3000, and 4000 Hertz were shown to be 20, 25, 65, 70, and 80 decibels (dB), respectively, for the left ear, and 25, 60, 65, 70 and 80 dB, respectively, for the right ear. These audiometric findings establish that the Veteran has a current bilateral hearing loss disability that satisfies the criteria under 38 C.F.R. § 3.385 (2016).  Based on her discussion with, as well as her evaluation of the Veteran, the VA examiner diagnosed the Veteran with having sensorineural hearing loss in both ears, and determined that the Veteran's hearing loss was less likely as not caused by or a result of an event in military service.  In reaching this conclusion, the examiner relied on the Veteran's statements attributing his hearing loss to noises produced from the "jet plane flight" he took, and noted that there was only an enlistment audiological report to refer to, and no separation examination was available as evidence.  When asked whether the Veteran had a hearing loss that existed prior to his service, the examiner marked that he did, but found that the pre-existing hearing loss was not aggravated beyond normal progression in military service.  In reaching this determination, the examiner noted that the Veteran had hearing loss at 4000 Hertz in the right ear at the time of his enlistment but there was no separation audiogram to refer to, so it was unknown as to whether the right ear hearing loss was aggravated while in service.  

In the September 2011 VA addendum, the examiner took note of the July 2011 VA medical opinion which documented the Veteran's contentions regarding his exposure to acoustic trauma in service.  According to the examiner, the Veteran continually reported throughout the appointment that he believed his current hearing loss was solely due to the "one 'jet plane flight' he took prior to being in the service, and...he reports he was not exposed to excessive noise while in the service."  The examiner noted that there was only an enlistment examination which documented a possible hearing loss at 4000 Hertz in the right ear, and normal hearing sensitivity in the left ear, and without having a follow-up evaluation, it is unknown how valid these results were, or whether the Veteran's hearing loss was, in fact, aggravated during service.  The Veteran denied any post-military occupational noise exposure, but did report recreational noise exposure to target shooting and fireworks, adding that he never wore hearing protection.  Based on these findings, the examiner determined that the Veteran's current hearing loss was not caused by, or a result of, his military service noise exposure.  

Although the July 2011 and September 2011 VA examiner acknowledged the Veteran's contentions that his hearing loss was the result of a single jet plane flight he took while in the military, she (the examiner) did not address this contention in the opinion provided.  Pursuant to the April 2014 remand, the Veteran's claim was remanded for a more detailed and adequate medical opinion.  The examiner was instructed to acknowledge and discuss the Veteran's reports as to the onset of his hearing problems.  The examiner was also asked to comment on the likelihood that the asserted incidents of loud noise experienced during service resulted in damage to auditory hair cells despite the fact that findings may or may not suggest a recovered temporary threshold shift during service.  If the examiner found auditory hair cell damage to be a likely result of the in-service noise exposure, then the examiner was instructed to comment on the likelihood that such damaged auditory hair cells would result in a greater permanent hearing loss than otherwise would be manifest.  The examiner was also instructed to address the Veteran's lay statements regarding symptomatology during and after service, as well as any continuity of symptomatology since military service.  In addition, the examiner was asked to address the Veteran's singular contention that his hearing loss is the result of a jet plane flight during service without hearing protection.  Finally, the examiner was instructed to provide a rationale for all the opinions provided.  

The Veteran was scheduled for a VA examination in May 2014 but failed to report to his examination, and did not provide good cause for his failure to report for the examination.  An additional Compensation and Pension Examination Inquiry report reflects that a subsequent request was initiated to schedule the Veteran for another VA audiological examination in June 2014.  In VA correspondence issued to the Veteran on June 13, 2014, he was informed that a VA audiological examination had been scheduled for July 2, 2014; the Veteran failed to appear at this examination again.  To date, the Veteran has not offered an explanation as to the basis for his failure to appear.  Despite his failure to appear for his scheduled examination, in light of the inadequate September 2011 VA opinion, the Veteran's claim was remanded again in December 2014 for another VA examination and medical opinion  to determine the etiology of the Veteran's bilateral hearing loss.  If the Veteran failed to report for his scheduled examination, the AOJ was instructed to refer the Veteran's claims file to a VA otolaryngologist for a medical opinion.  
Pursuant to the December 2014 Remand, Compensation and Pension Examination Inquiry report reflects that another request was initiated to schedule the Veteran for a VA audiological examination in September 2015.  It appears that the Veteran failed to report to this examination.  A subsequent Compensation and Pension Examination Inquiry report reflects that another request was initiated to refer the Veteran's claims file to a VA physician for a medical opinion.  The Veteran's claims file was sent to K.S., M.D., in October 2015.  In the October 2015 VA opinion, Dr. S. determined that the Veteran's claimed bilateral hearing loss was less likely than not incurred in, or caused by the claimed in-service injury, event or illness.  In reaching this opinion, Dr. S. noted that he had reviewed the claims file as well as the available July 2011 audiogram and medical opinion.  Dr. S. agreed with the July 2011 and September 2011 VA opinions provided - that the Veteran's present hearing loss is less likely as not due to the Veteran's in-service noise exposure.  According to Dr. S., the Veteran was in service only from 1973 to 1974, and his present hearing loss was moderate to severe in nature, and developed forty years after his discharge from service.  According to Dr. S., it is very unlikely that his hearing loss was incurred in service without any regular follow-up for forty years.  

In light of the fact that Dr. S. did not address some of the more specific remand directives listed in the April 2014 and December 2014 remands, the Board remanded the claim once again in March 2016, and requested that Dr. S. provide a more detailed and clarifying opinion addressing these questions.  In the March 2016 VA medical opinion, Dr. S. wrote that he had already provided a medical opinion in October 2015, and he once again concurred with this opinion as well as the September 2011 VA opinion; namely that the Veteran's hearing loss is less likely as not due to his military service.  In an April 2016 deferred rating decision, the AOJ took note of the March 2016 remand directives, and again requested that the claims file be referred to the same VA audiologist so he could address these directives.  In a May 2016 VA medical opinion, Dr. S. stated that he and another audiologist had already provided a medical opinion concerning the Veteran's claimed hearing loss.  According to Dr. S., the Veteran's hearing loss had recovered and there was no evidence to suggest signs of permanent damage to the inner ear hair cell.  The claims file was referred to Dr. S. once again in September 2016 for a more adequate opinion addressing the December 2014 and March 2016 remand directives.  In the September 2016 VA opinion, Dr. S. reiterated his previous opinions, noting again that he agreed with the July 2011/September 2011 VA medical opinion.  

Left Ear Hearing Loss

Review of the Veteran's military records reflects that his military occupational specialty (MOS) was that Wire Maintenance Helper.  The Veteran primarily relates his hearing loss to the loud noises and sounds he had exposure to while aboard a flight heading to his basic training.   The Veteran contends that he was exposed to acoustic trauma as a result of the loud jet engine noises associated with this flight.  In the February 2017 Appellant's Post-Remand Brief, the Veteran's representative reiterated the Veteran's contentions that his hearing loss is related to extreme noises associated with the jet plane flight he was aboard in service during a time in which he did not have on any form of ear protection.  The Veteran's representative also referenced a notation from the National Academies of Sciences, Engineering Medicine dated in 2006 which indicated that 

"[t]he sources of noise in the military are as varied as the activities carried out by the members of the Army, Navy, Air Force, Marine Corps, and Coast Guard.  Obvious sources of potentially hazardous noise are weapons systems and jet engines, but vehicles, other aircraft, watercraft, communication systems, and industrial-type activities also serve as sources of potentially damaging noise."  

The Veteran contends that his left ear hearing loss was incurred in service, and began as a result of his exposure to acoustic trauma while aboard a jet airplane headed towards his basic training.  Although the August 1973 enlistment examination revealed the left ear auditory threshold in the frequency 4000 Hertz as 25 decibels, this is not considered a hearing disability for VA purposes.  As such, the Veteran was not shown to have a left ear hearing loss that pre-existed his military service.  

The Board notes that the Veteran is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2). Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.") 

With regard to the credibility of the Veteran's statements, the Board notes that "definitions of credibility do not necessarily confine the concept to the narrow peg of truthfulness. It has been termed as 'the quality or power of inspiring belief. . . .' Credibility. . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted).  Indeed, the Board can find no information in the claims file that calls into question the Veteran's statements about acoustic trauma due to the noises and sounds produced from the jet engine while on this particular flight.  While every detail of the Veteran's description has not been corroborated, there is nothing in the record that specifically contradicts the Veteran's account of having been exposed to extreme noise levels in service.  Indeed, it is feasible that the Veteran was exposed to significant acoustic trauma due to flight noises and sounds while aboard a jet airplane - especially if he was not provided with any form of hearing protection at the time.  Therefore, the Board concludes that the Veteran's description of noise exposure while aboard a jet plane flight is credible, and concedes that the Veteran was exposed to extreme noise levels during service. 

Thus, the remaining question pertaining to service connection is whether the Veteran's left ear hearing loss is related to his military noise exposure.

The Veteran has described a history of exposure to loud sounds in service and has stated that his hearing loss is due to this exposure.  As previously discussed above, the Veteran is competent to report his experiences and symptoms in service. 
In considering the evidence of record, the Board finds that the Veteran's current hearing loss cannot be reasonably disassociated from his conceded in-service exposure to loud noises.  In arriving at this decision, the Board relies on the Veteran's conceded in-service noise exposure and his credible post-service assertions that he has experienced difficulty hearing since this in-service incident.  

Without further discussion regarding why delayed onset hearing loss would weigh against a finding that such hearing loss was related to service, the Board finds that both VA examiners' opinions are not supported by an adequate rationale and are therefore inadequate for the Board to rely upon in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that "[a] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two"); Stefl v. Nicholson, 21 Vet. App. 120, 24 (2007) (stating that the examiner must support his or her conclusions with an analysis that is adequate for the Board to consider and weigh against contrary opinions).  As such, the Board finds that the VA examiners' opinions concerning the etiology of the Veteran's left ear hearing loss has little probative value.  When weighed against the Veteran's conceded in-service noise exposure, his reported onset in service, and his complaints of ongoing hearing problems since service, the Board finds the evidence is at least in equipoise that the Veteran's left ear hearing loss is related to his conceded in-service noise exposure. 

Based on the totality of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran currently has left ear hearing loss that was incurred during his active military service as a result of exposure to loud noises.  Accordingly, service connection for left ear hearing loss is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.



Right Ear Hearing Loss

It is undisputed that the Veteran is current diagnosed with bilateral sensorineural hearing loss.  See July 2011 VA audiological examination report.  For reasons discussed above, the Board finds that the evidence of record establishes that the Veteran's right ear hearing loss pre-existed his military service.  As discussed in the section above, the August 1973 audiological evaluation revealed right ear auditory threshold in the frequency 4000 Hertz as 45 decibels.  In addition, the Veteran was shown to have a hearing loss profile of 'H2' at the time of this examination.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  

Based on the audiometric findings, the medical examiner determined that the Veteran had a hearing deficiency, and noted as such in the Summary of Defects and Diagnoses section.  As previously discussed above, in order to rebut the presumption of soundness, there must be clear and unmistakable evidence that the Veteran's disorder preexisted service.  See VAOPGCPREC 3-2002.  While the Veteran's right ear hearing loss was not considered to be disabling, and he was found to be fit for basic training and active service, given the notation of hearing loss at his enlistment examination and given that the Veteran was shown to have hearing loss for VA purposes, the presumption of soundness does not operate in the present case.  As such, the Board finds that his right ear hearing loss existed prior to service.  Consequently, the relevant inquiry is whether the Veteran's right ear hearing loss was aggravated, rather than incurred in, active duty service.  

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306 (b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat Veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In this case, although the objective evidence of record does not contain any evidence documenting the Veteran's worsening hearing loss in service, given that the Board has conceded the Veteran's in-service noise exposure, finds the Veteran competent and credible regarding his assertions that his hearing loss had its onset in service, and has found that the Veteran's left ear hearing loss was incurred in service as a result of his conceded in-service noise exposure, it is reasonable to presume that any exposure to acoustic trauma in-service would worsen the Veteran's pre-existing right ear hearing loss.  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d 1413,1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

In this case, VA has not provided clear and unmistakable evidence that any increase in the Veteran's hearing loss was due to the natural progress of the disease.  As noted above, the July 2011 VA examiner noted that the Veteran's right ear hearing loss existed prior to his service, but found that said hearing loss was not aggravated beyond normal progression.  In reaching this determination, the VA examiner based her opinion on the fact that there was no separation audiological examination to refer to, and as such, it was unknown whether the right ear hearing loss was aggravated in service.  In the September 2011 VA addendum, the same VA examiner noted that there was only an enlistment examination conducted, which documented a possible hearing loss at 4000 Hertz in the right ear, and without having a follow-up evaluation, it was difficult to know how valid these audiometric findings at enlistment are, or whether or not the hearing loss was aggravated during service.  These opinions are somewhat speculative given that the examiner appears to have based her negative conclusion on the fact that there was no audiological evaluation conducted at the time of the Veteran's separation examination to refer to, and as such, it was simply "unknown" whether his hearing loss had worsened in service.   The examiner also did not take certain evidentiary findings, to include the Veteran's lay assertions regarding the acoustic trauma he had exposure to in-service, the onset of his hearing loss, and his ongoing hearing problems in service, into consideration when rendering her conclusions.  In the October 2015, March 2016, and September 2016 VA medical opinions, Dr. S. predominantly focused on the etiology of the Veteran's left ear hearing loss, but did not discuss whether the pre-existing right ear hearing loss was aggravated during his service.  Although Dr. S., in the May 2016 VA opinion, found that the Veteran's hearing had recovered, and there was evidence suggestive of permanent damage to the inner ear hair cell, he (Dr. S.) did not provide a rationale for the opinion reached.  

The Board finds the Veteran's account of his hearing loss symptoms to be competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Further, the July 2011 VA examination does reflect an increase in the Veteran's right ear hearing loss since his entrance into service.  The presumption of aggravation only requires evidence of an actual worsening of a pre-existing condition during service; it does not require direct evidence of nexus, that is, that the worsening was caused by service.  Smith v. Shinseki, 24 Vet. App. 40, 47-48 (2010).  The Board has conceded the Veteran's in-service noise exposure and finds the Veteran's assertions regarding the effect his in-service noise exposure has had on his hearing to be credible.  Given that clear and unmistakable evidence has not been provided to reflect that any increase in the Veteran's hearing loss was due to the natural progress of the disease, the Board finds that the presumption of aggravation has not been rebutted, and therefore, service connection is warranted for right ear hearing loss


ORDER

Entitlement to service connection for right ear hearing loss is granted.  

Entitlement to service connection for left ear hearing loss is granted.  



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


